TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2015



                                     NO. 03-14-00296-CV


                               City of Bertram, Texas, Appellant

                                                v.

                                   Vicki Reinhardt, Appellee




           APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
         REVERSED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on April 22, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

district court’s order. Therefore, the Court reverses the district court’s order and remands the

case to the district court for further proceedings, including an opportunity for Reinhardt to

replead. The appellee shall pay all costs relating to this appeal, both in this Court and the court

below.